Citation Nr: 1528661	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2013 and January 2014, the Board remanded the issue on appeal for further development.

In his April 2010, substantive appeal, the Veteran requested a Board hearing at the local RO.  However, in a December 2010 statement, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking entitlement to a TDIU.  Specifically, the Veteran argues that he stopped working in January 2004 due to his service-connected vasodepressor syncope.  See Veteran's Application for Increased Compensation Based on Unemployability, May 2008.  A review of the record shows that the Veteran last worked in October 2002 when he took a leave of absence from his position as a shipfitter.  See Request for Employment Information in Connection with Claim for Disability, July 2008.

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In this case, the Veteran's only service-connected disability, vasodepressor syncope, has never been rated at 60 percent.  Following the grant of service connection, vasodepressor syncope was assigned a 10 percent rating from June 30, 2004.  Thereafter, the Veteran filed a claim for a TDIU in May 2008.  Following further development consistent with the Board's January 2014 remand, the AOJ increased the Veteran's rating for vasodepressor syncope to 30 percent from September 23, 2010, to February 26, 2013, and reassigned a 10 percent rating thereafter.  Therefore, the Veteran has never met the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) at any time during the appeal period.

However, while the Veteran does not currently meet the schedular criteria for a TDIU, there is evidence that calls into question his ability to secure or follow substantially gainful employment due to his service-connected disability.

In this regard, in November 2013, the Veteran was afforded a VA examination.  With regard to the functional effects of his vasodepressor syncope, the examiner noted that he hid his problem from his employer and took extra breaks.  The examiner further stated that, with regard to the effects on usual daily activities, the Veteran needed to be careful not to overexert himself and that he needed to stay out of the heat.  The examiner opined that the Veteran's vasodepressor syncope did not preclude light duty or sedentary employment.  Strenuous physical employment was found to be limited because the Veteran's syncopal episodes may be triggered by such activity.  The examiner also concluded that there was no reason that the Veteran could not secure and maintain gainful employment as a welder or another job that does not require a college education.

The Veteran's most recent VA examination addressing the current nature and severity of his service-connected disability was conducted in September 2014.  With regard to the functional impact that the Veteran's vasodepressor syncope has on his ability to work, the examiner opined that the Veteran should avoid returning to a job which involves climbing ladders/scaffolds or other activities that would prevent him from lying down during signs of an impending syncope episode.  It was noted that the Veteran spent forty-four years working in the shipyard, both as a welder and a supervisor.  The examiner concluded that the Veteran's condition would not preclude him from working in a light duty or sedentary position.  The examiner also noted that, since the Veteran stated that he experiences a clear-cut prodrome, such warning symptoms should permit the Veteran to avoid actual loss of consciousness in most non-physical work settings.

In connection with his claim, the Veteran submitted a letter in October 2008 from a company with whom he sought employment.  In the letter, the prospective employer states that, after reviewing the Veteran's application for employment, it would not employ the Veteran due to his service-connected disability.

Review of the Veteran's VA treatment reveals multiple syncope episodes over the last couple of years.  In October 2013, the Veteran stated that he experienced an episode recently while weeding his yard.  He stated that he was sitting on a stool in the heat, bending over to pull weeds.  He stated that he stood up and immediately felt hot and dizzy.  Although he made it to the porch and lied down, he nevertheless passed out.  When he awoke, he felt nauseated, diaphoretic, and experienced fecal incontinence.  The next day, while weeding, he had another episode.  

Additional VA treatment records reveal similar episodes.  For example, in May 2014, the Veteran had another episode while doing yard work.  In January 2015, the Veteran reported that his syncopal episodes were becoming more frequent, and that his episodes made him feel flushed, as if a black curtain falls over him, and causes him to pass out.  He stated that, with his last episode, he was able to lie down and his symptoms passed.

As noted above, the record reveals that the Veteran worked in the ship yard, both as a welder and a supervisor, for over forty years.  Additionally, the record reveals that the Veteran has only a high school education, and has received no other training prior to leaving his position in the ship yard.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board does have the authority to decide whether a claim should be referred to the Director, Compensation Service.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

With respect to the assignment of a TDIU under the provisions of 38 C.F.R. § 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director, Compensation Service, for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis.  Although the VA examiners both intimated that the Veteran would be able to perform light duty work, his treatment records reveal that, even with activities such as yard work, he experiences syncopal episodes.  Additionally, although the VA examiners opined that the Veteran would be able to perform sedentary work, based on the Veteran's work history and education, it is unclear whether he would actually be able to find such a position.  The Board finds that the medical and lay evidence discussed above provides plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disability.  Accordingly, the Board finds that the claim should be submitted to the Director of the Compensation Service for extra-schedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16(b).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




